DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment


Applicant’s amendments to independent claim 3 via an Examiner’s amendment below, the addition of new claims 27-28, as well as the arguments filed 06/01/2022, with respect to the rejection of claims 1-26 as presented in the Office Action dated 03/01/22 has overcome the previously presented rejection. Therefore, the Examiner has withdrawn the previous rejection in this present action.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Sylvester on 06/30/2022.
The application has been amended as follows: 
Claim 3 (amended):  A photosensitive resin composition comprising: 
a polymer precursor selected from a polyimide precursor and a polybenzoxazole precursor; 
a photo-radical polymerization initiator; and 
a solvent, 
wherein an acid value of an acid group contained in the polymer precursor and having a neutralization point in a pH range of 7.0 to 12.0 is in a range of 2.5 to 34.0 mgKOH/g,
the polymer precursor contains a carboxyl group, and
either the polymer precursor contains a radically polymerizable group or the photosensitive resin composition includes a radically polymerizable compound other than the polymer precursor. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action, claims 1-26 were rejected as being unpatentable in view of the disclosures and illustrations of Kawabata. Presently, Applicant has filed arguments which persuasively demonstrate, how the recitations of Claims 1 and 15 as well as amended claim 3 are distinguishable from the disclosures of Kawabata. Applicant points out that while Kawabata does teach and/or suggest an acid value range of a monomer in the photosensitive resin composition disclosed which overlaps with the acid value range recited in claims 1 and 15, the recitations of claims 1 and 15 are an acid value range for the precursor. Therefore, the disclosures of Kawabata fall short of teaching and/or suggesting the photosensitive resin composition of independent claim1 and the polymer precursor of claim 15. Independent claim 3, has been amended per the Examiner’s Amendment above to also recite the acid value range of claims 1 and 15  which distinguish the resin composition of claim 1 and the polymer precursor of 5 from the disclosures of Kawabata. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Kawabata or that teach and/or suggest the photosensitive resin composition of independent claim 1, independent claim 3 as amended and the polymer precursor of independent claim 15. Therefore, independent claim 1, claims 2, 4-14 and new claims 27-28 depending therefrom; independent claim 3 as amended and independent claim 15 and claims 16-17 depending therefrom are allowable. 
Independent claim 18 directly incorporates the allowable photosensitive resin composition of claim 1; therefore, claim 18 is allowable. Independent claim 19 directly incorporates the allowable cured film of independent claim 18; therefore, independent claim 19 and claim 20 depending therefrom are allowable. Independent claim 21 directly incorporates the allowable photosensitive resin composition of claim1; therefore, independent claim 21 and claims 22-25 depending therefrom are allowable. Independent claim 26 directly incorporates the allowable cured film of independent claim 18; therefore, independent claim 26 is allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899